                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

PATRICK PUGH,                    *
                                 *
      Plaintiff,                 *
                                 *
vs.                              * CIVIL ACTION NO. 19-00148-KD-B
                                 *
MOBILE COUNTY METRO JAIL,        *
                                 *
      Defendant.                 *

                               ORDER

      After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no objections filed, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated

April 25, 2019 (Doc. 4) is ADOPTED as the opinion of this Court.

      Accordingly, it is ORDERED that Plaintiff’s complaint be

dismissed with prejudice as frivolous, pursuant to 28 U.S.C. §

1915(e)(2)(B)(i).

      DONE this 24th day of May 2019.


                               s/Kristi K. DuBose
                               KRISTI K. DuBOSE
                               CHIEF UNITED STATES DISTRICT JUDGE
